Citation Nr: 1402513	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  09-01 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE
 
What evaluation is warranted for internal hemorrhoids post anal fissure from April 1, 2007?
 
 
REPRESENTATION
 
Appellant represented by:   Georgia Department of Veterans Services
 
 
ATTORNEY FOR THE BOARD
 
J. Hager, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from November 1979 to November 1983 and from May 1990 to March 2007.
 
This matter comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia which, among other things, granted service connection for internal hemorrhoids post anal fissure and assigned a noncompensable rating effective April 1, 2007.  The Veteran timely appealed the initial rating assigned.  Jurisdiction over this case was subsequently transferred to the Atlanta, Georgia RO, and that office forwarded the appeal to the Board.
 
The Veteran requested a Board hearing and one was scheduled for June 2013.  Prior to the hearing, the Veteran requested that it be cancelled.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.
 
 
REMAND
 
In the December 2013 appellate brief, the representative requested that the claim be remanded because the most recent examination was in June 2007 and there had been an increase in the severity of the Veteran's hemorrhoid symptoms since that time.  The Veteran has offered competent and credible evidence of a worsening of his symptoms.  The Board will therefore grant the request for a new VA examination as to the severity of the Veteran's hemorrhoids.
 
The Board notes that the Veteran indicated that he experienced leakage, which is not a symptom listed in the criteria under 38 C.F.R. § 4.114, Diagnostic Code 7336, the applicable diagnostic code.  The possibility of an extraschedular rating has therefore been raised.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).   During the June 2007 VA examination, the Veteran indicated that he "had stayed home approximately ten days due to his hemorrhoids" over the prior year.  The examiner should therefore be asked if this and the other hemorrhoid symptoms have impacted the Veteran's employment and, if so, the extent to which they have done so.
 
Accordingly, the case is REMANDED for the following action:
 
1.  Any outstanding pertinent VA or other inpatient or outpatient treatment records should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to VA.  If the RO/AMC cannot locate such records, the RO/AMC must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The Veteran must then be given an opportunity to respond.
 
2. Thereafter schedule the Veteran for a VA examination to address the nature and severity of any hemorrhoids and any evidence of an anal fissure.  All necessary tests should be performed.  The examiner must be provided access to the Veteran's claims and Virtual VA files.
 
The examiner must address whether the Veteran's hemorrhoids are large, thrombotic, irreducible, have excessive redundant tissue, recur frequently, or cause persistent bleeding or secondary anemia, and whether the fissure that was repaired in 2007 has even recurred.  The nature and frequency of any fecal leakage due to hemorrhoids must be addressed.  The examiner should also indicate whether, and to what extent, the Veteran's hemorrhoids have interfered with his employment.
 
3.  The RO/AMC must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.
 
4.  The RO/AMC must ensure that the examination report is in complete compliance with the directives of this remand.  The RO/AMC must ensure that the examiner has documented his/her consideration of records that are part of Virtual VA.  If the examination report is deficient in any manner, the RO/AMC must implement corrective procedures at once.
 
5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.
 


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


